      Case: 5:20-cv-01182-SL Doc #: 9 Filed: 08/18/20 1 of 3. PageID #: 86




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SUMMIT TOOL COMPANY d/b/a                         )         CASE NO. 5:20-cv-1182
KEN-TOOL,                                         )
                                                  )
                          PLAINTIFF,              )         JUDGE SARA LIOI
                                                  )
vs.                                               )
                                                  )         MEMORANDUM OPINION AND
                                                  )         ORDER
XINKONG USA INC.,                                 )
                                                  )
                                                  )
                          DEFENDANT.              )

        Before the Court is the motion of plaintiff, Summit Tool Company d/b/a Ken-

Tool (“Ken-Tool”), for an order pursuant to Fed. R. Civ. P. 26(d)(1) authorizing issuance

and service of a subpoena duces tecum to non-party eBay, Inc. (“eBay”). The motion is

unopposed because Ken-Tool has, up to this point, been unable to serve defendant

Xinkong USA Inc. (“Xinkong”)1. To that end, Ken-Tool brought the instant motion

because “[t]he discovery sought … is likely to reveal the identity of the person(s) who are

direct participants in [Xinkong’s] infringement of Ken-Tool’s trademark rights and, thus,

potential defendants in this action.” (Doc. No. 7, motion [“Mot.”] at 82.2) For the reasons

outlined below, good cause exists to warrant expedited discovery in this case.

        Pursuant to Rule 26(d), district courts are permitted to authorize discovery prior to

the parties’ Rule 26(f) conference. Fed. R. Civ. P. 26 (d)(1); Best v. AT&T, Inc., 1:21-cv-



1
  Ken-tool filed a motion for, and was recently granted, an order permitting service upon Xinkong pursuant
to Cal. Corp. Code § 1702. (Doc. Nos. 6, 8.)
2
  All page numbers refer to the page identification number generated by the Court’s electronic docketing
system.
    Case: 5:20-cv-01182-SL Doc #: 9 Filed: 08/18/20 2 of 3. PageID #: 87




0564, 2014 WL 1923149, at *1 (S.D. Ohio May 14, 2014) (citation omitted). Expedited

discovery may be permitted upon the moving party’s showing of good cause. Id. Good

cause exists “where the need for expedited discovery, in consideration of the

administration of justice, outweighs the prejudice to the responding party.” Arista

Records, LLC v. Does 1–15, No. 2:07-cv-0450, 2007 WL 5254326, at *2 (S.D. Ohio

Nov. 5, 2007) (citation and quotation marks omitted). In determining whether good cause

exists, courts consider several factors such as: “(1) the danger that the information sought

will be lost or destroyed, (2) whether the discovery would substantially contribute to

moving the case forward, and (3) the scope of the information sought.” Barrette Outdoor

Living, Inc. v. Does 1–20, No. 1:16-cv-0914, 2016 WL 1588672, at *2 (N.D. Ohio Apr.

20, 2016) (citing Voltage Pictures, LLC v. Does 1–43, No. 1:13-cv-0465, 2013 WL

1874862, at *6 (N.D. Ohio May 3, 2013)). Good cause is often found in cases involving

infringement, unfair competition, or where evidence may be lost or destroyed with time.

Caston v. Hoaglin, No. 2:08-cv-0200, 2009 WL 1687927, at *2 (S.D. Ohio June 12,

2009). Ultimately, however, the decision of whether to permit expedited discovery rests

within the district court’s sound discretion. See Lemkin v. Bell’s Precision Grinding, No.

2:08-cv-0789, 2009 WL 1542731, at *2 (S.D. Ohio June 2, 2009).

       Ken-Tool has demonstrated that good cause exists to warrant expedited discovery

in this trademark infringement case. Plaintiff has demonstrated that the discovery sought

is necessary to learn the identities “of the person(s) who are direct participants in

[Xinkong’s] infringement of Ken-Tool’s trademark rights and, thus, potential defendants

in this action.” (Mot. at 82.) Furthermore, the requested discovery will substantially

                                             2
    Case: 5:20-cv-01182-SL Doc #: 9 Filed: 08/18/20 3 of 3. PageID #: 88




contribute to moving this case forward, particularly because plaintiff has been unable to

locate and serve Xinkong through its registered agent. (See Doc. Nos. 6, 8.) Finally, the

Court finds that the scope of plaintiff’s request is appropriate. While plaintiff seeks

information beyond what would be necessary to identify and serve its complaint upon the

potential defendants, serving one substantially exhaustive subpoena upon non-party

eBay, is less burdensome than requiring plaintiff to seek additional information from

eBay at a later time. That said, the Court is cognizant that eBay is a non-party and, as

such, seeks to minimize the burden associated with Ken-Tool’s requested discovery. To

that end, plaintiff may seek information from eBay regarding the five requests listed on

Exhibit A to the instant motion (see Doc. No. 7-1), but eBay is permitted twenty (20)

business days—as opposed to the ten business days that Ken-Tool suggests—to produce

the requested documents.

              IT IS SO ORDERED.


Dated: August 18, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            3
